Judgment of conviction affirmed under the provisions of section 542 of the Code of Criminal Procedure. No opinion.
Concur: CRANE, Ch. J., O'BRIEN, HUBBS and FINCH, JJ. LEHMAN, LOUGHRAN and RIPPEY, JJ., dissent on *Page 692 
the ground that the question of fact presented is too close to permit us to overlook the errors committed at the trial; and RIPPEY, J., dissents on the additional ground that the evidence of guilt was insufficient to warrant a conviction, and the indictment should be dismissed.